DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 4/21/2022 and Interview conducted on 8/1/2022.
Claims 11-20 as presented in the listing of claims below are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Smith (Reg. No. 74043) on 8/1/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS

1-10. (Previously Canceled)

11. (Previously Presented) A system for movement planning for a motor vehicle, comprising:
	a driver assistance system controller configured to:
		determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road- user;
		select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user; and
		plan a movement for the motor vehicle, depending on the safe future states, wherein 
	a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with the road-user, 
	wherein the controller is further configured to:
		intentionally enter an unsafe state in at least one time-step, and
		reenter a safe state in at least one subsequent time-step; and
	wherein the controller is further configured to perform at least one of the following:
		cause at least one actuator to perform at least one at least partially automated operation in accordance with the planned movement; or
		cause at least one output device to output a notification to indicate the performance of the planned movement by at least one of the controller or a driver.

12. (Previously Presented) The system according to claim 11, wherein the controller is configured to provide a presettable planning horizon which determines the number of future time-steps for planning the movement, and
	wherein a safe state of the motor vehicle is a state of the motor vehicle in a first time- step, from which, depending on the motivity of the motor vehicle in all time-steps of the planning horizon following the first time-step, the motor vehicle is transferrable in each instance at least into a further safe state without colliding with the road-user.

13. (Previously Presented) The system according to claim 11, wherein the controller is further configured to:
	plan the movement for the motor vehicle in such a manner that the motor vehicle is in a safe state at least in a future time-step.

14. (Currently Amended) The system according to claim 11, wherein the controller 
	plan an evasive movement for the motor vehicle for at least one possible future state of the motor vehicle and of the road-user, from which, depending on the motivity of the motor vehicle, the motor vehicle cannot be transferred into a safe state without colliding with a road-user.

15. (Previously Presented) The system according to claim 14, wherein the controller is further configured to:
	activate at least one protective system of the motor vehicle when the system ascertains that the vehicle is not in a safe state.

16. (Previously Presented) The system according to claim 11, wherein the controller is configured to:
	provide a presettable planning horizon which determines the number of future time-steps for planning the movement; and 
	plan the movement for the motor vehicle in such a manner that the motor vehicle is in a safe state in all time-steps of the planning horizon following the first time-step.

17. (Previously Presented) The system according to claim 11, wherein the state of the motor vehicle or of the road-user encompasses at least one of:
	a spatial position of the motor vehicle or of the road-user, an acceleration of the motor vehicle or of the road-user, a direction of movement of the motor vehicle or of the road-user, and
	a speed of movement of the motor vehicle or of the road-user.

18. (Previously Presented) The system according to claim 11, wherein the motivity of the motor vehicle encompasses a deceleration that is achievable by the motor vehicle and/or a steering angle that is achievable by the motor vehicle.

19. (Previously Presented) A system for verifying a trajectory for a motor vehicle, comprising:
	a controller configured to:
		determine or to accept a trajectory for the motor vehicle;
		determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of the road-user;
		select safe future active states of the motor vehicle from the possible future states of the motor vehicle and of the road-user; and
		determine, depending on the safe future states of the motor vehicle, whether the trajectory transfers the motor vehicle into an unsafe state in at least one future time-step, wherein a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with a road-user, 
	wherein the controller is further configured to:
		intentionally enter an unsafe state in at least one time-step, and
		reenter a safe state in at least one subsequent time-step; and
wherein the controller is further configured to perform at least one of the following:
		cause at least one actuator to perform at least one at least partially automated operation in accordance with the trajectory, or
		cause at least one output device to output a notification to indicate the execution of the trajectory by at least one of the controller or a driver.

20. (Currently Amended) A method for movement planning for a motor vehicle, comprising:
	intentionally entering, by request of a driver of the motor vehicle, into an unsafe state as a current state of the motor vehicle;
	reentering a safe state in at least one subsequent time-step;
	determining, by a controller, at least one possible future state of the motor vehicle and of the road-user for at least one future time-step starting from the current state of the motor vehicle;
	selecting, by the controller, safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user; and
	planning, by the controller, a movement for the motor vehicle, depending on the safe future states of the motor vehicle, wherein 
	[[a]] the safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle can be transferred into a further safe state without colliding with a road-user, 
	wherein the method further comprises at least one of the following:
		causing, by the controller, at least one actuator to perform at least one at least partially automated operation in accordance with the planned movement; or
		causing, by the controller, at least one output device to output a notification to indicate the performance of the planned movement by at least one of the controller or a driver.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim 11, 19, 20.

	The features “intentionally enter an unsafe state in at least one time-step” and “reenter a safe state in at least one subsequent time-step”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668